Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on February 07, 2020.  The Examiner acknowledges the following:
3.	Claims 1 – 12 were filed.
4.	The drawings filed on 02/07/2020 are accepted by the Examiner.
5.	 Current claims 1 – 12 are pending and they are being considered for examination.

Priority
6.	Priority documents referring to a Chinese application document CN-2019101189193 with filing date 02/13/2019. Certified copies were filed to the office on 03/05/2020.

Claim Interpretation - 35 USC § 112f
7.	Claim 1 is not being interpreted under 35 U.S.C. 112f since as disclosed in the specification, it refers to a signal conversion circuit as shown in Fig 2, that addresses a signal conversion circuit and a signal readout circuit that is used for a camera, a mobile phone or an image sensor and which are physical structures as disclosed on paragraphs [0003, 0028 – 0033] in the printed publication US 2020/0260038 A1 of 08/12/2020.

Allowable Subject Matter
8.	Claims 1 – 12 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches
An apparatus for acquiring an i-bit digital code by a first stage AD conversion and a j-bit digital code by a second stage AD conversion (Yoshida – US 2012/0242878 A1) comprising: a comparing unit which compares a reference signal and an analog signal in the first stage AD conversion; and an amplifying unit which outputs an amplified residual signal acquired by amplifying a difference between the analog signal and an analog signal corresponding to the i-bit digital code, wherein: i and j each is an integer equal to or greater than 2, and the comparing unit compares the amplified residual signal and the reference signal in the second stage AD conversion, wherein the amplifying unit comprises a differential amplifier, wherein the amplifying unit further comprises a sampling capacitance and a feedback capacitance; and amplifies the difference between the analog signal and an analog signal corresponding to the i-bit digital code with a gain according to a ratio of capacitance value between the sampling capacitance and the 
Even though the prior art of record teaches some features of the Instant application such as an apparatus for acquiring a digital code by a first stage AD conversion, a comparison unit, an amplifying unit (Yoshida – US 2012/0242878 A1), wherein the amplifying unit includes a sampling capacitance and a feedback capacitance, wherein the AD converting circuit includes first to eighth switches, a sampling capacitance, and a feedback capacitance and wherein a first reference voltage is supplied to an inverting input terminal of the differential amplifier through the first switch, and one terminal of the feedback capacitance and one terminal of the sampling capacitance through the second 
In regards to claim 1, Yoshida combined with Ono and Mo fails to explicitly disclose “A signal conversion circuit, comprising: an operational amplifier, configured to amplify an electric signal output by a sensing array; an input switched capacitor, wherein one end of the input switched capacitor is configured to receive the electric signal output by the sensing array, and the other end of the input switched capacitor is coupled to an input end of the operational amplifier; a feedback switched capacitor, wherein one end of the feedback switched capacitor is coupled to the input end of the operational amplifier, and the other end of the feedback switched capacitor is coupled to an output end of the operational amplifier; an input switch, configured to control the input switched capacitor to access the signal conversion circuit or not; and a feedback switch, configured to control the feedback switched capacitor to access the signal conversion circuit or not, wherein the electric signal output by the sensing array comprises a charge signal, a current signal or a voltage signal, and equivalent impedance of the input switched capacitor and the feedback switched capacitor is related to output characteristics of the sensing array”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
Regarding claims 2 – 12: claims 2 –  12  depend directly or indirectly to claim 1 and they require the same limitations as claim 1 and which are not taught by the prior art of record. Claims 2 – 12 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 2 – 12 are allowable over the prior art of record for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. S. Lin et al., US 2009/0091648 A1 – it teaches a high image quality pixel readout circuitry for converting an incoming image light pixel into a corresponding output video signal, the high image quality pixel readout circuitry comprises: a) an operational amplifier having a positive input terminal, a negative input terminal, an output terminal and a feedback loop circuit coupling the output terminal to the negative input terminal, said feedback loop circuit further configured to convert an inbound photoelectric signal at the negative input terminal into an outbound photoelectric signal at the output terminal; b) a photodiode exposed to the incoming image light pixel, said photodiode having its anode grounded thus accumulating, through its cathode, a charge signal responsive to said incoming image light pixel; and c) a transfer control switch bridging the photodiode cathode and the negative input terminal, said transfer control switch being: c1) set open during a charge accumulation period wherein the charge signal gets accumulated on the photodiode cathode; and c2) set closed during a charge transfer period wherein the thus accumulated charge signal gets transferred into the inbound photoelectric signal at the negative input terminal and converted into the outbound photoelectric signal at the output terminal whereby, when the high image quality pixel readout circuitry gets replicated into a multi-pixel image sensor array of high pixel count and with sequential video signal readout, an otherwise image-degrading effect of inter-pixel differential leakage of the charge signal through the operational amplifier can be substantially reduced with proper sequencing of the corresponding array of transfer control switches thus effecting a 
2. S. Hirosaka, US 2019/0149780 A1 – it teaches an imaging system comprising: an imaging device including an imaging element that includes a plurality of pixels including a plurality of first pixels each of which outputs a signal including color information and a plurality of second pixels each of which has higher sensitivity than the first pixels; and a signal processing unit that processes a signal output from the imaging device, wherein the signal processing unit includes a luminance signal processing unit that generates luminance values of the first pixels based on luminance information output from the second pixels, and a false color determination unit that determines false color by comparing the luminance values of the first pixels generated by the luminance signal processing unit to a predetermined threshold value.
3. T. Ono et al., US 2015/0062395 A1 – it teaches a photoelectric conversion device comprising: a cell array having a plurality of unit cells arranged in a matrix; a plurality of 
4. Y. Mo, US 2009/0033779 A1 – it teaches a multi-column shared readout for images. It includes a CMOS imager, comprising: an array of pixels organized as a plurality of rows and columns; a plurality of first analog gain amplifiers, each coupled to a respective column; a plurality of sample-and-hold circuits, each coupled to a respective first analog gain amplifier; and a plurality of multi-column shared readout circuits, each selectively coupled to a respective group of sample-and-hold circuits, each multi-column shared readout circuit comprising: an analog black level correction clamp; a second analog gain amplifier coupled to the analog black level correction clamp; an analog-to-digital converter coupled to the second analog gain amplifier; a digital offset correction block coupled to the analog-to-digital converter; and a digital gain calibration block coupled to the digital offset correction block.

 6. T. Itano et al., US 2008/0158403 A1 – it teaches a solid-state image sensor including a pixel array in which a plurality of pixels are two-dimensionally arrayed, a vertical scanning circuit which selects a row of the pixel array, and a horizontal scanning circuit which selects a column of the pixel array, each pixel including a photo-electric converter, a transfer switch which transfers charges from the photo-electric converter to a charge-voltage conversion node, an amplifier which outputs, to a vertical signal line of a column to which the pixel belongs, a signal corresponding to the charges transferred to the charge-voltage conversion node, and a control switch which controls a voltage of the charge-voltage conversion node, the sensor comprising a voltage controller which controls the voltage of the charge-voltage conversion node of each pixel via the control switch of each pixel, wherein a voltage set at the charge-voltage conversion node by said voltage controller via the control switch includes a first voltage for setting a pixel in a selected state, and a second voltage for setting the pixel in an unselected state, and said voltage controller and the control switch of each pixel set the voltage of the charge-voltage conversion node of each pixel to the second voltage by using at least part of a horizontal scanning period.

8. B. Pain et al., US 8,164,663 B2 – it teaches an analog bus driver and multiplexer circuit for a detector comprising an array of pixels, the pixels being read out by columns, the circuit comprising a switched source-follower in each column connected by a bus common to the columns, wherein the switched source-follower is connected to an operational amplifier. 
9. T. Watanabe et al., US 5,856,686 A – it teaches an amplifying type solid-state imaging apparatus includes an amplifying type photoelectric conversion device. The device including a transistor for accumulating a charge generated by incident light as a signal charge in a charge accumulation region proximate to the surface of the semiconductor 

Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697